Citation Nr: 1314539	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  06-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  He is the recipient of, among other decorations, the Navy Commendation Medal with "V" device and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota that granted the veteran's claim for service connection for PTSD with depression and assigned a 30 percent disability rating, effective September 12, 2005.

A July 2006 rating decision granted a higher initial evaluation of 50 percent disabling, effective September 12, 2005.  A March 2010 rating decision granted a higher initial evaluation of 70 percent disabling, effective September 12, 2005.  The Veteran continues his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2009, May 2010, and August 2012, the Board remanded the Veteran's claim so that additional records could be obtained and associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012), are met.

The Veteran's PTSD has been assigned an initial rating of 70 percent disabling, effective September 12, 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran seeks a higher initial rating.

As outlined in the Board's prior remands, an April 2009 rating decision, a March 2010 rating decision, and a March 2010 supplemental statement of the case (SSOC) all reference "VA examination" reports that have not been associated with the claims file.

Most recently, in the Board's August 2012 remand, the Board directed the RO to: 

Obtain copies of the outstanding VA examination reports referenced in the April 2009 RO decision, March 2010 RO decision, and the March 2010 SSOC and associate them with the claims file, to include as follows: 

a) A November 2007 "examination" (which may or may not be a compensation and pension examination);
b) a February 2, 2009 VA examination report (it is unclear whether this relates to the Veteran's PTSD or prior TDIU claim, but in any case, please associate this particular examination report with the claims file.
c) A December 2009 VA examination report specifically relating to the Veteran's PTSD rating claim

Records added to the claims file since the Board remand are duplicative of records in the claims file and include a January 2009 VA examination, a November 2007 group counseling record, and a December 2009 note which indicated the Veteran no longer wished to receive services through the Minneapolis PTSR medication provider/staff.  The January 2013 SSOC, however, references "VA examination reports of November 2007, February 2, 2009, and December 2009."  Virtual VA does not contain any VA examination reports, and the claims file only contains VA PTSD examination reports from January 2009 and July 2006.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO has failed to provide copies of the examination reports referenced in several rating decisions and SSOCs, or to provide an explanation that such records are unavailable.  If references to these "examination reports" are typographical errors or errors in dates, and the referenced records are actually already associated with the claims file, then the RO should provide a memorandum explaining the errors.

The Board notes that the most recent treatment records in the claims file are from December 2009.  Additionally, the last VA examination report of record is from January 2009.  Virtual VA does not contain any updated records or examination reports.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  Given the length of time that has now passed since the most recent examination, as well as the additional delay that will result as a consequence of this remand, the Board finds that Veteran should be scheduled for an additional VA examination and ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the outstanding VA examination reports referenced in the April 2009 RO decision, March 2010 RO decision, March 2010 SSOC, and January 2013 SSOC and associate them with the claims file, to include as follows: 

a) A November 2007 "examination" (which may or may not be a compensation and pension examination);
b) a February 2, 2009 VA "examination" report (it is unclear whether this relates to the Veteran's PTSD or prior TDIU claim, but in any case, please associate this particular examination report with the claims file).
c) A December 2009 VA "examination" report specifically relating to the Veteran's PTSD rating claim.

If any of the above records are found to be unavailable, or were incorrectly referenced, or pertain to disabilities other than PTSD, then provide a memorandum explaining the nature of the referenced "examinations" above.

2.  The RO/AMC should take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for PTSD since December 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Any VA treatment records from December 2009 onward should be obtained and associated with the claims file or Virtual VA.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of the Veteran's PTSD.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  A complete rationale for any opinions expressed should be provided.  In providing an opinion, the examiner should discuss what functional limitations the Veteran experiences as a result of his PTSD and what impact, if any, these have on his occupational functioning.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


